Exhibit 10.1



January 21, 2009

Superfly Advertising, Inc. 420 Lexington Avenue, Suite 450 New York, New York
10170

Gentlemen:

          Reference is made to those certain associated liabilities (the
“Associated Liabilities”) set forth in Schedule 2.4 to the Amended and Restated
Asset Purchase Agreement (the “Agreement”) dated as of December 16, 2008 by and
among Commerce Planet, Inc. (the “Company”), its wholly-owned subsidiaries,
Legacy Media, LLC, a California limited liability company (“Legacy”), and
Consumer Loyalty Group, LLC, a California limited liability company (“CLG” and
collectively with Legacy, the “Sellers”), Superfly Advertising, Inc. (F/K/A
Morlex, Inc.), a Delaware corporation (“Superfly Parent”) and its wholly-owned
subsidiary Superfly Advertising, Inc., an Indiana corporation (the “Purchaser”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement.

          By way of this letter, the parties hereto agree as follows:

          1.        The Company agrees to waive the administrative fee due to
the Company set forth on the Associated Liabilities in an amount equal to
$100,000; provided that, Superfly Parent and/or the Purchaser satisfies the
payment of $35,000 to Marcum & Kliegman LLP, the Company’s independent
registered public accounting firm (“M&K”), no later than 5 business days from
the Closing Date, which represents fees and costs incurred by M&K for the
carve-out audit.

          2.        The Company agrees to use its reasonable best efforts to
renegotiate the account payables set forth on Schedule A annexed hereto, to such
amounts as may be mutually agreed upon between the Company, Superfly Parent and
the applicable vendors:

                    Should the Company fail to reduce the forgoing liabilities
by at least $50,000 in the aggregate, Superfly Parent and the Purchaser may
deduct the difference between $50,000 and the actual renegotiated amount. By way
of example, if only $30,000 of the $323,044 total amount is reduced, Superfly
Parent and the Purchaser may deduct $20,000 from the first Installment Payment
due to the Company under the Agreement.  However, if the Company is successful
in renegotiating a reduction of the above liabilities in an amount exceeding
$50,000, Superfly Parent and the Purchaser agree to pay the excess amount over
$50,000.  By way of example, if $75,000 is renegotiated as a reduction of the
above liabilities, Superfly Parent and the Purchaser agree to pay the Company an
additional $25,000 as part of the first Installment Payment due to the Company
under the Agreement.

          3.        The Company agrees to extend the term of the Installment
Payments from 6 to 12 months beginning on February 21, 2009.  Installment
Payments are to be made by wire transfer based upon the instructions provided by
the Company to Superfly Parent and the Purchaser.

          Thank you for your prompt attention to this matter.

--------------------------------------------------------------------------------



  COMMERCE PLANET, INC.    

By:

 

/s/ Anthony G. Roth

Name:

Anthony G. Roth

Title:

President and Chief Executive Officer

    LEGACY MEDIA, LLC    

By: Commerce Planet, Inc., as parent corporation

   

By:

/s/ Anthony G. Roth

Name:

Anthony G. Roth

Title:

President and Chief Executive Officer

    CONSUMER LOYALTY GROUP, LLC    

By: Commerce Planet, Inc., as parent corporation

 

By:

/s/ Anthony G. Roth

Name:

Anthony G. Roth

Title:

President and Chief Executive Officer

AGREED AND ACKNOWLEDGED:   SUPERFLY ADVERTISING, INC., A DELAWARE CORPORATION  
 

By:

 

/s/ Richard J. Berman

Name:

Richard J. Berman

Title:

Chairman of the Board

    SUPERFLY ADVERTISING, INC., AN INDIANA CORPORATION    

By:

/s/ Richard J. Berman

Name:

Richard J. Berman

Title:

Chief Executive Officer











